 



Exhibit 10.1
FORM OF SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is made and entered
into as of June 19, 2007 by and between 3D Systems Corporation, a Delaware
corporation (the “Company”), and the investor identified on the signature page
hereto (the “Investor”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below) and
Rule 506 of Regulation D promulgated thereunder and pursuant to similar
exemptions under applicable state securities laws, the Company desires to offer,
issue and sell to the Investor (the “Offering”), and the Investor desires to
purchase from the Company, certain securities of the Company, as more fully
described in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Investor agree as
follows:
     1. Sale and Purchase of Securities.
          1.1 Sale and Purchase. At the Closing (as defined in Section 2), the
Company will issue and sell to the Investor, and the Investor will purchase from
the Company, upon the terms and subject to the conditions set forth herein, ___
shares (the “Shares”) of the common stock of the Company, par value $0.001 per
share (the “Common Stock”), at a purchase price of $17.50 per Share, for an
aggregate purchase price of $___ (the “Purchase Price”).
          1.2 Other Investors. As part of the Offering, the Company proposes to
enter into Securities Purchase Agreements in the same form as this Agreement
(the “Securities Purchase Agreements”) with certain other investors (the “Other
Investors”), and the Company expects to complete sales of Common Stock to them.
The Investor and the Other Investors are sometimes collectively referred to
herein as the “Investors,” and this Agreement, the Registration Rights Agreement
and the Securities Purchase Agreements executed by the Other Investors are
sometimes collectively referred to herein as the “Agreements.”
          1.3 Subscription. The Company may accept executed Agreements from
Investors for the purchase of Common Stock commencing upon the date on which the
Company provides the Investors with the proposed purchase price per share of
Common Stock and concluding upon the Closing Date (as defined in Section 2.1).
Each Investor must execute and deliver a Securities Purchase Agreement and a
Registration Rights Agreement and must complete a Confidential Investor
Questionnaire (in the form attached as Exhibit A hereto) and a Selling
Stockholder Questionnaire (in the form attached as Exhibit B hereto) in order to
purchase Common Stock in the Offering.
          1.4 Placement Agent Fee. The Investor acknowledges that the Company
intends to pay Canaccord Adams, Inc. and Johnson Rice & Company, LLC (together,
the

 



--------------------------------------------------------------------------------



 



“Placement Agents”) a fee in respect of the sale of Common Stock to the Investor
from the proceeds of the Offering.
     2. Delivery of Securities at the Closing; Conditions.
          2.1 Delivery of Securities at the Closing. The completion of the
purchase and sale of the Shares (the “Closing”) shall take place at the offices
of Kennedy Covington Lobdell & Hickman, L.L.P. (“Kennedy Covington”), 214 North
Tryon Street, Charlotte, North Carolina 28202 on a date specified by the Company
and the Placement Agents, which shall be no later than June 19, 2007 (the
“Closing Date”), and of which the Investors will be notified in advance by the
Placement Agents. At the Closing, the Company shall deliver to the Investor one
or more stock certificates (subject to Section 2.2 below) representing the
number of Shares set forth in Section 1.1 above, each such certificate to be
registered in the name of the Investor or, if so indicated on the Confidential
Investor Questionnaire, in the name of a nominee designated by the Investor. In
exchange for the Shares, the Investor shall deliver the Purchase Price to
Canaccord Adams, Inc. by wire transfer of immediately available funds pursuant
to written instructions. On the Closing Date, the Company shall cause its
General Counsel to deliver to the Investors a legal opinion, dated the Closing
Date, substantially in the form attached hereto as Exhibit C and Kennedy
Covington to deliver to the Investors a legal opinion, dated the Closing Date,
substantially in the form attached hereto as Exhibit D (collectively, the “Legal
Opinions”).
          2.2 Uncertificated Shares. Notwithstanding anything in this Agreement
to the contrary, the Company in its sole discretion may issue the Shares
hereunder in uncertificated book-entry form on the records of its transfer agent
with, to the extent appropriate, restrictive legends and stop transfer
instructions.
          2.3 Conditions to Company’s Obligation. The Company’s obligation to
issue and sell the Shares to the Investor shall be subject to the following
conditions, any one or more of which may be waived by the Company: (a) prior
receipt by the Company of a copy of this Securities Purchase Agreement, duly
executed by the Investor, including executed copies of Exhibits A and B of this
Agreement; (b) completion of purchases and sales under this Agreement and the
Securities Purchase Agreements with the Other Investors of at least 1,200,000
aggregate shares of Common Stock; (c) the accuracy in all material respects of
the representations and warranties made by the Investor in this Agreement on the
Closing Date and the performance and satisfaction in all material respects of
all covenants and agreements required to be performed or satisfied by the
Investor under this Agreement on or prior to the Closing; (d) the Company is
satisfied that the issuance of the Shares will not be in violation of applicable
listing qualification rules of The NASDAQ Stock Market LLC (“Nasdaq”) or
applicable law; and (e) the absence of any order, writ, injunction, judgment or
decree that questions the validity of the Agreements or the right of the Company
or the Investor to enter into such Agreements or to consummate the transactions
contemplated hereby and thereby.
          2.4 Conditions to the Investor’s Obligation. The Investor’s obligation
to purchase the Shares shall be subject to the following conditions, any one or
more of which may be waived by the Investor: (a) the delivery of the Legal
Opinions to the Investor; (b) the accuracy in all material respects of the
representations and warranties made by the Company in this

2



--------------------------------------------------------------------------------



 



Agreement on the Closing Date and the performance and satisfaction in all
material respects of all covenants and agreements required to be performed or
satisfied by the Company under this Agreement on or prior to the Closing;
(c) the execution and delivery by the Company of the Registration Rights
Agreement; and (d) the absence of any order, writ, injunction, judgment or
decree that questions the validity of the Agreements or the right of the Company
or the Investor to enter into such Agreements or to consummate the transactions
contemplated hereby and thereby.
          3. Representations, Warranties and Covenants of the Company. Except as
otherwise described in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2006 (and any amendments thereto filed at least two
(2) Business Days (as defined in Section 3.13) prior to the Closing Date), the
Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2007
(and any amendments thereto filed at least two (2) Business Days prior to the
Closing Date), the Company’s Proxy Statement dated April 30, 2007 for its 2007
Annual Meeting of Shareholders, and any of the Company’s Current Reports on Form
8-K filed since April 30, 2007 (and any amendments thereto filed at least two
(2) Business Days prior to the Closing Date) (all collectively, the “SEC
Reports”), the Company hereby represents and warrants to, and covenants with,
the Investor as of the date hereof and the Closing Date, as follows:
          3.1 Organization. The Company is duly incorporated and validly
existing in good standing under the laws of the State of Delaware. The Company
has full power and authority to own, operate and occupy its properties and to
conduct its business as currently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns property or
transacts business and where the failure to be so qualified would have a
material adverse effect upon the Company and its subsidiaries as a whole or the
business, financial condition, properties, operations or assets of the Company
and its subsidiaries as a whole or the Company’s ability to perform its
obligations under the Agreements in all material respects (“Material Adverse
Effect”), and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing, or seeking to revoke, limit or curtail, such
power and authority or qualification. Except as set forth in the SEC Reports,
the Company does not currently own, directly or indirectly, a majority of the
stock or other equity interests in any entity (each, a “Subsidiary”). Except for
matters which are not reasonably likely to have a Material Adverse Effect, each
Subsidiary of the Company has been duly incorporated, formed, or organized, and
is validly existing, in good standing under the laws of the jurisdiction of its
incorporation, formation, or organization, with full power and authority to own
its properties and conduct its business as currently conducted. Except for
matters which are not reasonably likely to have a Material Adverse Effect, all
of the issued and outstanding capital stock of each Subsidiary of the Company
has been duly authorized and validly issued and is fully paid and non-assessable
and except as disclosed in the SEC Reports, is owned of record by the Company,
or a Subsidiary of the Company.
          3.2 Due Authorization. The Company has all requisite power and
authority to execute, deliver and perform its obligations under the Agreements.
The execution and delivery of the Agreements, and the consummation by the
Company of the transactions contemplated hereby, have been duly authorized by
all necessary corporate action. The Agreements have been

3



--------------------------------------------------------------------------------



 



validly executed and delivered by the Company and constitute legal, valid and
binding agreements of the Company enforceable against the Company in accordance
with their terms, except to the extent (i) rights to indemnity and contribution
may be limited by state or federal securities laws or the public policy
underlying such laws; (ii) such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and (iii) such
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
          3.3 No Conflict or Default. The execution and delivery of the
Agreements, the issuance and sale of the Shares to be sold by the Company under
the Agreements, the fulfillment of the terms of the Agreements and the
consummation of the transactions contemplated thereby will not: (A) result in a
conflict with or constitute a material violation of, or material default (with
the passage of time or otherwise) under, (i) any material bond, debenture, note,
loan agreement or other evidence of indebtedness, or any material indenture,
lease, mortgage, deed of trust or any other agreement or instrument to which the
Company is a party or by which it is bound or to which any of the property or
assets of the Company is subject, (ii) the Certificate of Incorporation, by-laws
or other organizational documents of the Company, as amended, or, (iii) assuming
the accuracy of the representations and warranties, and the performance and
satisfaction of the covenants and agreements, of the Investors pursuant to the
Agreements, any law, administrative regulation, or existing order of any court
or governmental agency, or other authority binding upon the Company or the
Company’s respective properties; or (B) result in the creation or imposition of
any lien, encumbrance, claim, or security interest upon any of the material
assets of the Company or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note, loan agreement or other evidence of indebtedness, or any material
indenture, lease, mortgage, deed of trust or any other agreement or instrument
to which the Company is a party or by which it is bound or to which any of the
property or assets of the Company is subject. Assuming the accuracy of the
representations and warranties, and the performance and satisfaction of the
covenants and agreements, of the Investors pursuant to the Agreements, no
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of the
Agreements by the Company and the valid issuance or sale of the Shares by the
Company pursuant to the Agreements, other than such as have been made or
obtained, and except for any filings required to be made under federal or state
securities laws.
          3.4 Capitalization. The authorized capital stock of the Company
consists of 60,000,000 shares of Common Stock, par value $0.001 per share, and
5,000,000 shares of Preferred Stock, par value $0.001 per share (the “Preferred
Stock”). As of April 30, 2007, there were issued and outstanding 19,144,441
shares of Common Stock and no shares of Preferred Stock. As of April 30, 2007,
no shares of the Company’s Common Stock were reserved for issuance, except
(a) up to 921,000 shares of Common Stock reserved for issuance pursuant to the
Company’s employee and director incentive stock plans, (b) up to 1,460,000
shares of Common Stock reserved for issuance upon the conversion of
$14.8 million aggregate principal amount of 6% Convertible Subordinated
Debentures, and (c) up to 1,356,000 shares of Common Stock reserved for issuance
pursuant to outstanding stock options. All outstanding stock options have

4



--------------------------------------------------------------------------------



 



been appropriately issued, dated and authorized under the Company’s employee and
director incentive stock plans. Since April 30, 2007, the Company has not issued
any shares of Common Stock or any securities convertible into or exercisable for
any shares of its Common Stock, other than pursuant to its employee and director
incentive stock plans, upon conversion of issued and outstanding 6% Convertible
Subordinated Debentures, and upon the exercise of outstanding stock options.
Except as described above and in the SEC Reports and pursuant to the Agreements
with the Other Investors, there are not (i) any outstanding preemptive rights or
(ii) any rights, warrants or options to acquire, or instruments convertible into
or exchangeable for, any unissued shares of Common Stock or other equity
interest in the Company, or (iii) any contract, commitment, agreement,
understanding or arrangement of any kind to which the Company is a party that
would provide for the issuance or sale of any Common Stock of the Company, any
such convertible or exchangeable securities or any such rights, warrants or
options. The Shares to be sold pursuant to the Agreements have been duly
authorized, and when issued and paid for in accordance with the terms of the
Agreements, will be duly and validly issued, fully paid and nonassessable,
subject to no lien, claim or encumbrance (except for any such lien, claim or
encumbrance created, directly or indirectly, by the Investor and restrictions on
transfer provided by applicable securities laws).
          3.5 Legal Proceedings. There is no legal, administrative, regulatory
or governmental proceeding pending, or to the knowledge of the Company,
threatened, to which the Company or any Subsidiary is a party or of which the
business or property of the Company is subject that is required to be disclosed
in the SEC Reports and not disclosed in the SEC Reports in compliance with the
applicable provisions of Exchange Act and the rules and regulations promulgated
thereunder. Other than the information disclosed in the SEC Reports, neither the
Company nor any of its Subsidiaries are subject to any injunction, judgment,
decree or order of any court, regulatory body, administrative agency or other
government body that is reasonably likely to have a Material Adverse Effect.
          3.6 SEC Documents. The Company’s proxy statements, financial
statements, and other statements, reports, schedules, forms and other documents
filed by the Company with the SEC since September 30, 2006, including copies of
all the exhibits included or referenced therein, as of their respective dates
(or, if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such amendment or superseding filing): (i) have been in
compliance in all material respects with the applicable requirements of the
Exchange Act and the rules and regulations thereunder; and (ii) did not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
          3.7 No Violations. The Company is not in violation of its Certificate
of Incorporation or by-laws, as amended. To the knowledge of the Company, it is
not in violation of any law, administrative regulation, ordinance or order of
any court or governmental agency, arbitration panel or authority applicable to
the Company, which violation, individually or in the aggregate, is reasonably
likely to have a Material Adverse Effect. Except as disclosed in Schedule 3.7,
the Company is not in default (and there exists no condition which, with the
passage of time or otherwise, would constitute a default) in the performance of
any bond,

5



--------------------------------------------------------------------------------



 



debenture, note or any other evidence of indebtedness or any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company is a party or by which the Company is bound, which such default is
reasonably likely to have a Material Adverse Effect.
          3.8 Governmental Permits, Etc. The Company and each of its
Subsidiaries have all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department or body that are currently necessary for the
operation of the business of the Company and its Subsidiaries as currently
conducted, except where the failure to currently possess such franchises,
licenses, certificates and other authorizations is not reasonably likely to have
a Material Adverse Effect.
          3.9 Good and Marketable Title to Property. The Company and its
Subsidiaries have good and marketable title to, or a valid, subsisting and
enforceable interest in, all real properties and all other properties and assets
owned or leased by them that are material to the operation of the Company’s
business, except as disclosed in the SEC Reports or where the failure to have
such title or interest would not individually or in the aggregate have a
Material Adverse Effect.
          3.10 Intellectual Property. Except for matters which are not
reasonably likely to have a Material Adverse Effect, (i) the Company or a
Subsidiary has ownership of, or a license or other legal right to use, all
material patents, copyrights, trade secrets, trademarks, customer lists,
designs, manufacturing or other processes, computer software, systems, data
compilation, research results or other proprietary rights used in the business
of the Company (collectively, “Intellectual Property”) and (ii) the Company or a
Subsidiary owns and has the right to use the same, free and clear of any claim
or conflict with the rights of others (subject to the provisions of any
applicable license agreement). To the Company’s knowledge, its use of its
Intellectual Property does not infringe the intellectual property rights of any
third party which could reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate.
          3.11 Financial Statements. The financial statements of the Company and
the related notes contained in the SEC Reports present fairly and accurately in
all material respects the financial position of the Company on a consolidated
basis as of the dates therein indicated, and the consolidated results of its
operations, cash flows and the changes in stockholders’ equity for the periods
therein specified, subject, in the case of unaudited financial statements for
interim periods, to normal year-end audit adjustments. Such financial statements
(including the related notes) have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis at the times and
throughout the periods therein specified, except that unaudited financial
statements may not contain all footnotes required by generally accepted
accounting principles.
          3.12 Tax Returns. Except for matters which are not reasonably likely
to have a Material Adverse Effect, the Company and its Subsidiaries have made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which they are subject and have
paid or accrued all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations.

6



--------------------------------------------------------------------------------



 



          3.13 No Material Adverse Change. Except as disclosed in the SEC
Reports or in any press releases issued by the Company at least two (2) Business
Days prior to the Closing Date, there has not been since December 31, 2006
(i) an event, circumstance or change that has had or is reasonably likely to
have a Material Adverse Effect, (ii) any obligation incurred by the Company or
any Subsidiary that is material to the Company, (iii) any dividend or
distribution of any kind declared, paid or made on the Common Stock of the
Company, or (iv) any loss or damage (whether or not insured) to the physical
property of the Company or any Subsidiary which has had a Material Adverse
Effect. For purposes of this Agreement, “Business Day” shall mean any day other
than a Saturday, Sunday or other day on which Nasdaq is permitted or required by
law to close.
          3.14 Disclosure of Information. Except for the terms of the Agreements
and the fact that the Company is considering consummating the transactions
contemplated therein, the Company confirms that neither the Company nor, to its
knowledge, any other Person acting on its behalf, has provided any of the
Investors or their agents or counsel with any information that constitutes
material, non-public information. For purposes of this Agreement, “Person” means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and a
government or any department or agency thereof.
          3.15 Contracts. Except for matters which are not reasonably likely to
have a Material Adverse Effect and those contracts that are substantially or
fully performed or expired by their terms, the contracts listed as exhibits to
or described in the SEC Reports that are material to the Company and all
amendments thereto, are in full force and effect on the date hereof, and neither
the Company nor, to the Company’s knowledge, any other party to such contracts
is in breach of or default under any of such contracts, which breach or default
is reasonably likely to result in a Material Adverse Effect. The Company
maintains insurance in scope and amount which is reasonable and customary in the
businesses in which the Company and the Subsidiaries are engaged.
          3.16 Investment Company. The Company is not an “investment company” or
an “affiliated person” of an investment company, within the meaning of the
Investment Company Act of 1940, as amended, and will not be deemed an
“investment company” as a result of the transactions contemplated by this
Agreement.
          3.17 Offering Prohibitions. Neither the Company nor any person acting
on its behalf or at its direction has taken any action to sell, offer for sale
or solicit offers to buy any securities of the Company which would bring the
offer or sale of the Shares as contemplated by this Agreement to be completed on
the Closing Date within the provisions of Section 5 of the Securities Act of
1933, as amended (the “Securities Act”).
     4. Representations, Warranties and Covenants of the Investor.
          4.1 Investor Knowledge and Status. The Investor represents and
warrants to, and covenants with, the Company that: (i) the Investor is an
“accredited investor” as defined in

7



--------------------------------------------------------------------------------



 



Regulation D under the Securities Act, is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in securities presenting an investment decision similar to that
involved in the purchase of the Shares, and has requested, received, reviewed
and considered all information it deemed relevant in making an informed decision
to purchase the Shares; (ii) the Investor understands that the Shares are
“restricted securities” and have not been registered under the Securities Act
and is acquiring the number of Shares set forth in Section 1.1 in the ordinary
course of its business and for its own account for investment only, has no
present intention of distributing any of such Shares and has no arrangement or
understanding with any other persons regarding the distribution of such Shares
that would violate applicable securities laws; (iii) the Investor will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares except in compliance with the Securities Act, the
Securities Exchange Act of 1934 (the “Exchange Act”), applicable state
securities laws and the respective rules and regulations promulgated thereunder,
including Regulation M of the Exchange Act; (iv) the Investor has answered all
questions in the Confidential Investor Questionnaire attached hereto as
Exhibit A and the answers thereto are true and correct as of the date hereof and
will be true and correct as of the Closing Date; (v) the Investor has answered
all questions in the Selling Stockholder Questionnaire attached hereto as
Exhibit B for use in preparation of the Registration Statement and the answers
thereto are true and correct as of the date hereof and will be true and correct
as of the Closing Date; and (vi) the Investor will notify the Company promptly
of any change in any of such information contained in the Selling Stockholder
Questionnaire until such time as the Investor has sold all of its Shares or
until the Company is no longer required to keep the Registration Statement
effective. The Investor understands that the issuance of the Shares to the
Investor has not been registered under the Securities Act, or registered or
qualified under any state securities law, in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the
representations made by the Investor in this Agreement. To the best of the
Investor’s knowledge, no Person (including without limitation the Placement
Agents) has been authorized by the Company to provide any representation that is
inconsistent with or in addition to those contained herein or in the SEC
Reports, and the Investor acknowledges that it has not received or relied on any
such representations.
          4.2 Transfer of Shares. The Investor agrees that it will not make any
sale, transfer or other disposition of the Shares (a “Disposition”) other than
Dispositions that are made pursuant to the Registration Statement in compliance
with any applicable prospectus delivery requirements or that are exempt from
registration under the Securities Act. The Investor has not taken and will not
take any action designed to or that might reasonably be expected to cause or
result in manipulation of the price of the Common Stock to facilitate the
subscription to, or the sale or resale of the Shares.
          4.3 Power and Authority. The Investor represents and warrants to the
Company that the Investor has all requisite power and authority to execute,
deliver and perform its obligations under the Agreement. The execution and
delivery of the Agreement, and the consummation by the Investor of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action. The Agreement has been validly executed and delivered by the
Investor and constitutes a legal, valid and binding agreement of the Investor

8



--------------------------------------------------------------------------------



 



enforceable against the Investor in accordance with its terms, except to the
extent (i) rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws; (ii) such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and (iii) such enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
          4.4 No Conflict or Default. The execution and delivery of the
Agreement, the fulfillment of the terms of the Agreement and the consummation of
the transactions contemplated hereby will not: (A) result in a conflict with or
constitute a material violation of, or material default (with the passage of
time or otherwise) under, (i) any material bond, debenture, note, loan agreement
or other evidence of indebtedness, or any material indenture, lease, mortgage,
deed of trust or any other agreement or instrument to which the Investor is a
party or by which it is bound or to which any of the property or assets of the
Investor is subject, (ii) the Certificate of Incorporation, by-laws or other
organizational documents of the Investor, as amended, or (iii) any law,
administrative regulation, or existing order of any court or governmental
agency, or other authority binding upon the Investor or the Investor’s
respective properties; or (B) result in the creation or imposition of any lien,
encumbrance, claim, or security interest upon any of the material assets of the
Investor or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note, loan
agreement or other evidence of indebtedness, or any material indenture, lease,
mortgage, deed of trust or any other agreement or instrument to which the
Investor is a party or by which it is bound or to which any of the property or
assets of the Investor is subject. Assuming the accuracy of the representations
and warranties, and the performance and satisfaction of the covenants and
agreements, of the Company pursuant to the Agreements, no consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body is
required for the execution and delivery of the Agreement by the Investor, other
than such as have been made or obtained, and except for any filings required to
be made under federal or state securities laws.
          4.5 Prohibited Transactions. During the thirty (30) days prior to the
date hereof, no Investor nor any affiliate of any Investor, foreign or domestic,
has, directly or indirectly, effected or agreed to effect any “short sale” (as
defined in Rule 200 under Regulation SHO), whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to the Common Stock, borrowed or pre-borrowed any
shares of the Common Stock, or granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derives any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Shares (each, a “Prohibited Transaction”). The Investor agrees
that beginning on the date hereof until the Closing of the Offering is publicly
announced by the Company pursuant to Section 7.2 below, the Investor will not
engage in any Prohibited Transaction.
          4.6 No Investment, Tax or Legal Advice. The Investor understands that
nothing in the SEC Reports, this Agreement, or any other materials presented to
the Investor in

9



--------------------------------------------------------------------------------



 



connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares.
          4.7 Confidential Information. The Investor acknowledges that the
Offering is confidential and non-public and agrees that all information about
the Offering shall be kept in confidence by the Investor until the public
announcement of the Closing of the Offering by the Company pursuant to
Section 7.2 below. The Investor acknowledges that the foregoing restrictions on
the Investor’s use and disclosure of any such confidential, non-public
information contained in the Agreements restricts the Investor from trading in
the Company’s securities to the extent such trading is on the basis of material,
non-public information. Except for the terms of the Agreements and the fact that
the Company is considering consummating the transactions contemplated therein,
the Company confirms that neither the Company nor, to its knowledge, any other
Person acting on its behalf, has provided any of the Investors or their agents
or counsel with any information that constitutes material, non-public
information.
          4.8 Acknowledgments Regarding Placement Agents. The Investor
acknowledges that the Placement Agents have acted solely as placement agents for
the Company in connection with the Offering of the Shares by the Company, and
that the Placement Agents have made no representations or warranties whatsoever
with respect to the accuracy or completeness of information, data or other
related disclosure material that has been provided to the Investor. The Investor
further acknowledges that in making its decision to enter into this Agreement
and purchase the Shares, it has relied on its own examination of the Company and
the terms of, and consequences of holding, the Shares. The Investor has not
received any general solicitation or advertising regarding the Offering.
          4.9 Additional Acknowledgement. The Investor has thoroughly reviewed
the SEC Reports and the Confidential Private Placement Memorandum dated June 1,
2007 (the “Memorandum,” and collectively with the SEC Reports, the “Disclosure
Documents”) prior to making this investment. The Investor has been granted a
reasonable time prior to the date hereof during which it has had the opportunity
to obtain such additional information as the Investor deems necessary to permit
the Investor to make an informed decision with respect to the purchase of the
Common Stock. After examination of the SEC Reports and other information
available, the Investor is fully aware of the business prospects, financial
condition, risks associated with investment and the operating history relating
to the Company, and therefore in subscribing for the purchase of the Shares, the
Investor is not relying upon any information other than information contained in
the Disclosure Documents. The Investor acknowledges that it has independently
evaluated the merits of the transactions contemplated by this Agreement, that it
has independently determined to enter into the transactions contemplated hereby,
that it is not relying on any advice from or evaluation by any Other Investor,
and that it is not acting in concert with any Other Investor in making its
purchase of the Shares hereunder. The Investor acknowledges that the Investor
has not, either individually or collectively with any other Investors, taken any
actions that would deem the Investors to be members of a “group” for purposes of
Section 13(d) of the Exchange Act.
          4.10 No General Solicitation. The Investor is not purchasing the
Shares as a

10



--------------------------------------------------------------------------------



 



result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
          4.11 Reliance on Exemptions. The Investor acknowledges that the Shares
are being offered and sold to it by the Company in reliance on specific
exemptions from the registration requirements of the Securities Act and
applicable state securities laws and that the Company is relying on the truth
and accuracy of, and the Investor’s compliance with, the representations,
covenants, warranties, agreements, acknowledgments and understandings of the
Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Shares.
          4.12 Acknowledgement Regarding Memorandum. The Investor acknowledges
that this Agreement and the Registration Rights Agreement set forth the entire
agreement and understanding of the parties and that certain terms in this
Agreement and the Registration Rights Agreement are different from, and
supersede, the terms originally described in the Memorandum, including (i) the
Agreements do not require the Company to, and the Company will not, cause its
directors and executive officers to enter into Lock-Up Agreements as described
on pages 6, 7 and 12 of the Memorandum, and (ii) the provisions in Section 1(b)
of the Registration Rights Agreement regarding the timing of the Company’s
obligations to cause the Registration Statement to become effective are
different from, and supersede, the proposed terms described on pages 6 and 11 of
the Memorandum.
     5. Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement or by the Placement
Agents, all covenants, agreements, representations and, as of the dates made,
warranties made by the Company and the Investor herein shall survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor, and a party’s reliance on such
representations and warranties shall not be affected by any investigation made
by such party or any information developed thereby.
     6. Legends and Restrictions on Transfer. The certificate or certificates
for the Shares (or any uncertificated Shares, as the case may be) and any
securities issued in respect of or exchange for the Shares, shall be subject to
a legend or legends restricting transfer under the Securities Act and referring
to restrictions on transfer herein, such legend to be substantially as follows:
THESE SECURITIES HAVE BEEN ISSUED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933 (THE “1933 ACT”), AND APPROPRIATE
EXEMPTIONS FROM REGISTRATION UNDER THE SECURITIES LAWS OF OTHER APPLICABLE
JURISDICTIONS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR TRANSFERRED
OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION
THEREFROM UNDER THE 1933 ACT AND THE APPLICABLE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THE

11



--------------------------------------------------------------------------------



 



ISSUER SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT WITH RESPECT TO COMPLIANCE OF THE PROPOSED SALE OR TRANSFER
WITH THE REGISTRATION REQUIREMENTS OF THE 1933 ACT OR EXEMPTION THEREFROM.
The Investor expressly agrees that any sale by the Investor of Shares pursuant
to the Registration Statement shall be sold in a manner described under the
caption “Plan of Distribution” in such Registration Statement, which “Plan of
Distribution” will be substantially in the form attached hereto as Exhibit E,
and the Investor will deliver a copy of the prospectus contained in the
Registration Statement (the “Prospectus”) to the purchaser or purchasers,
directly or through the Investor’s broker, in connection with such sale, in each
case in compliance with the requirements of the Securities Act and Exchange Act
applicable to such sale. The Investor further agrees that the Shares shall only
be sold while the Registration Statement is effective, unless another exemption
from registration is available. On the basis of compliance by the Investor with
the foregoing covenants, (a) upon effectiveness of the Registration Statement,
(b) following any sale of such Shares pursuant to Rule 144 under the Securities
Act (assuming the transferor is not an affiliate of the Company), (c) if such
Shares become eligible for sale under Rule 144(k) under the Securities Act (to
the extent that the applicable Investor provides a certification or legal
opinion to the Company to that effect), or (d) if such legend is not required
under applicable requirements of the Securities Act (including controlling
judicial interpretations and pronouncements issued by the SEC), the Company
shall as soon as practicable, but not later than ten Business Days after
surrender of the legended certificates (or, in the case of uncertificated
Shares, notice of the Investor’s request) to the Company together with any
supporting documentation required to be delivered by the Company, in form and
substance satisfactory to the Company, and notice of such surrender has been
provided pursuant to Section 8 below, cause certificates evidencing the Shares
or uncertificated Shares previously issued to be replaced with certificates or
uncertificated Shares that are not subject to the restrictive legend specified
above in this Section 6, and all Shares subsequently issued shall not bear the
restrictive legend specified above in this Section 6. The Investor further
agrees to notify the Company promptly upon the completion of the sale of all of
its Shares. The Investor acknowledges that the removal of the restrictive
legends from certificates or uncertificated Shares as provided in this Section 6
is predicated upon the Company’s reliance on the Investor’s compliance with its
covenants in this Section 6.
     7. Registration of Shares; Public Statements.
          7.1 In connection with the purchase and sale of the Shares by the
Investors contemplated hereby, the Company has entered into a Registration
Rights Agreement with each Investor providing for the filing by the Company of a
Registration Statement on Form S-1 (or any other similar Form available to the
Company) to enable the resale of the Shares by the Investors from time to time.
          7.2 By no later than 8:30 a.m. New York time on the Business Day
immediately following the Closing, the Company shall make a public announcement
of the existence and Closing of the Offering and the material terms thereof by
filing a Current Report on Form 8-K and issuing a press release, with such
public announcement complying with the safe harbor

12



--------------------------------------------------------------------------------



 



provisions of Rule 135c of the Securities Act. The Company will not issue any
public statement, press release or any other public disclosure listing the
Investor as one of the purchasers of the Shares without the Investor’s prior
review of the statement and prior consent thereto, except as may be required by
applicable law or rules of any exchange on which the Company’s securities are
listed.
     8. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified mail, or nationally recognized
overnight express courier, postage prepaid, or by email or facsimile, or (B) if
from outside the United States, by International Federal Express (or comparable
service) or by email or facsimile, and shall be deemed given (i) if delivered by
first-class registered or certified mail domestic, upon the Business Day
received, (ii) if delivered by nationally recognized overnight carrier, one
(1) Business Day after timely delivery to such carrier, (iii) if delivered by
International Federal Express (or comparable service), two (2) Business Days
after timely delivery to such carrier, (iv) if delivered by email or facsimile,
upon confirmation of receipt and shall be addressed as follows, or to such other
address or addresses as may have been furnished in writing by a party to another
party pursuant to this paragraph:

         
 
  (a)   if to the Company, to:
 
       
 
      3D Systems Corporation
 
      333 Three D Systems Circle
 
      Rock Hill, SC 29730
 
      Attention: Robert M. Grace, Jr.
 
      Vice President, General Counsel and Secretary
 
      Telephone: (803) 326-3989
 
      Facsimile: (803) 324-4311
 
      Email: GraceB@3DSystems.com
 
       
 
      with a copy to:
 
       
 
      Kennedy Covington Lobdell & Hickman, L.L.P.
 
      Hearst Tower, 47th Floor
 
      214 North Tryon Street
 
      Charlotte, North Carolina 28202
 
      Attention: Sean M. Jones
 
      Telephone: (704) 331-7406
 
      Facsimile: (704) 353-3106
 
      Email: sjones@kennedycovington.com
 
       
 
  (b)   if to the Investor, at its address on the signature page of this
Agreement.

     9. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.

13



--------------------------------------------------------------------------------



 



     10. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
     11. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
     12. Governing Law. This Agreement, including all matters relating to its
execution, delivery and performance, shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.
     13. Independent Nature of Investors’ Obligations and Rights. The
obligations of the Investor under the Agreements are several and not joint with
the obligations of any Other Investors, and the Investor shall not be
responsible in any way for the performance of the obligations of any Other
Investors under any Agreement. The decision of the Investor to purchase the
Shares pursuant to the Agreements has been made by the Investor independently of
any Other Investors and independently of any information, materials, statements
or opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any Other
Investors or by any agent or employee of any Other Investors, and the Investor
or any of its agents or employees shall not have any liability to any Other
Investors (or any other Person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein or in
any of the Agreements, and no action taken by the Investors pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Agreements. The Investor
acknowledges that none of the Other Investors have acted as an agent for the
Investor in connection with making its investment hereunder and that no Other
Investors will be acting as agent of such Investor in connection with monitoring
its investment hereunder. The Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of the Agreements, and it shall not be necessary for any of the Other
Investors to be joined as an additional party in any proceeding for such
purpose. The Investor represents that it has been represented by its own
separate legal counsel in its review and negotiations of the Agreements.
     14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The parties hereto confirm that any facsimile or
electronic copy of the other party’s executed counterpart of this Agreement (or
its signature page thereof) will be deemed to be an executed original thereof.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Securities Purchase
Agreement to be duly executed as of the date first written above.

                      3D SYSTEMS CORPORATION    
 
                    By:   /s/ Robert M. Grace, Jr.                       Name:
Robert M. Grace, Jr.
Title: Vice President, General Counsel and Secretary
   
 
                    [INVESTOR NAME]    
 
               
 
  By:                          
 
  Name:            
 
  Title:            
 
                    Address:    
 
                    Facsimile No.:                             Email Address:  
                       
 
  Attn.:                          

[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



Schedule 3.7
     1. Silicon Valley Bank loan and security agreement. The Company maintains a
loan and security agreement with Silicon Valley Bank (the “Bank”) as described
in the SEC Reports. Effective April 26, 2007, the Bank agreed to waive the
Company’s non-compliance with the financial covenants set forth in the credit
agreement for the period ended December 31, 2006 in consideration of a $20,000
non-refundable waiver fee. On May 29, 2007, the Bank agreed to waive the
Company’s non-compliance with the financial covenants set forth in the credit
facility for the period ended March 31, 2007 in consideration of payment of a
$7,500 non-refundable waiver fee. There can be no assurances as to whether the
Bank will provide additional waivers in the future.
     2. Industrial development bonds. The Company’s Grand Junction, Colorado
facility was financed by industrial development bonds as described in the SEC
Reports. The Company has made all scheduled payments of principal and interest
on these bonds. The bonds are collateralized by, among other things, a first
mortgage on the facility, a security interest in certain equipment and an
irrevocable letter of credit issued by Wells Fargo Bank, N.A. (“Wells Fargo”)
pursuant to the terms of a reimbursement agreement between the Company and Wells
Fargo. The reimbursement agreement, as amended, contains financial covenants
that require, among other things, that the Company maintain a minimum tangible
net worth and a minimum fixed-charge coverage ratio, each as described in the
SEC Reports. On April 24, 2007, Wells Fargo agreed to waive the Company’s
non-compliance with the fixed-charge coverage ratio for the period ended
December 31, 2006 and for each subsequent quarterly period ending on or before
June 30, 2007. There can be no assurances as to whether Wells Fargo will provide
additional waivers in the future.
Schedule 3.7

 



--------------------------------------------------------------------------------



 



Exhibit A
CONFIDENTIAL INVESTOR QUESTIONNAIRE

To:   3D Systems Corporation
333 Three D Systems Circle
Rock Hill, SC 29730
Attention: Robert M. Grace, Jr.
Vice President, General Counsel and Secretary
Telephone: (803) 326-3989
Facsimile: (803) 324-4311


     The undersigned hereby acknowledges the following:
     This Confidential Investor Questionnaire (“Questionnaire”) must be
completed by each potential investor in connection with the offer and sale of
the shares of the common stock, par value $0.001 per share (the “Shares”), of 3D
Systems Corporation (the “Company”). The Shares are being offered and sold by
the Company without registration under the Securities Act of 1933, as amended
(the “Securities Act”), and the securities laws of certain states, in reliance
on the exemptions contained in Section 4 of the Securities Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Company must determine that a potential investor
meets certain suitability requirements before offering or selling Shares to such
investor. The purpose of this Questionnaire is to assure the Company that each
investor will meet the applicable suitability requirements. The information
supplied by the undersigned will be used in determining whether the undersigned
meets such criteria, and reliance upon the private offering exemption from
registration is based in part on the information herein supplied.
     This Questionnaire does not constitute an offer to sell or a solicitation
of an offer to buy any security. The undersigned’s answers will be kept strictly
confidential. However, by signing this Questionnaire the undersigned will be
authorizing the Company to provide a completed copy of this Questionnaire to
such parties, including the Securities and Exchange Commission, as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Securities Act or the securities laws of any
state and that the undersigned otherwise satisfies the suitability standards
applicable to purchasers of the Shares. All potential investors must answer all
applicable questions and complete, date and sign this Questionnaire. The
undersigned shall print or type its responses and attach additional sheets of
paper if necessary to complete its answers to any item.

1.   IF YOU ARE AN INDIVIDUAL PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN
(A). IF YOU ARE AN ENTITY PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN (B).

  A.   IDENTIFICATION QUESTIONS FOR INDIVIDUALS

             
 
  Name    
 
(Exact name as it should appear in the records of the    

A-1



--------------------------------------------------------------------------------



 



Company’s transfer agent).

                  If a nominee name is listed above, the relationship between
the Investor and such nominee:    
 
                     
 
                     

             
 
  Residence Address    
 
   

             
 
  Home Telephone Number    
 
   

             
 
  Fax Number    
 
   

             
 
  Date of Birth    
 
   

             
 
  Social Security Number    
 
   

  B.   IDENTIFICATION QUESTIONS FOR ENTITIES

             
 
  Name    
 
   
 
      (Exact name as it should appear in the records of the Company’s transfer
agent)    

                  If a nominee name is listed above, the relationship between
the Investor and such nominee:    
 
                     
 
                     

             
 
  Address of Principal Place of Business    
 
   

             
 
  State (or Country) of Formation or Incorporation    
 
   

             
 
  Contact Person    
 
   
 
  Telephone Number ( )    
 
   

             
 
  Type of entity (corporation, partnership, trust, etc.)    
 
   

              Was entity formed for the purpose of this investment?
Yes       No      

2.   STATUS AS AN ACCREDITED INVESTOR

     The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Securities Act, because at the time of the sale of the
Shares the undersigned falls within one or more of the following categories.
Please initial on or more, as applicable:
                     (1) a bank as defined in Section 3(a)(2) of the Securities
Act, or a savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934; an insurance company as defined in
Section 2(13) of the Securities Act; an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that act; a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; a plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security

A-2



--------------------------------------------------------------------------------



 



Act of 1974 if the investment decision is made by a plan fiduciary, as defined
in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;
                     (2) a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;
                     (3) an organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Shares offered, with total assets in excess of $5,000,000;
                     (4) a director or executive officer of the Company;
                     (5) a natural person whose individual net worth, or joint
net worth with that person’s spouse, at the time of such person’s purchase of
the Shares exceeds $1,000,000;
                     (6) a natural person who had an individual income in excess
of $200,000 in each of the two most recent years or joint income with that
person’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;
                     (7) a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Shares offered, whose purchase
is directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D; and
                     (8) an entity in which all of the equity owners are
accredited investors (as defined above).

3.   REPRESENTATIONS

     The undersigned hereby represents and warrants to the Company as follows:
     1. Any purchase of the Shares would be solely for the account of the
undersigned and not for the account of any other person or with a view to any
resale, fractionalization, division, or distribution thereof.
     2. The information contained herein is complete and accurate and may be
relied upon by the Company, and the undersigned will notify the Company
immediately of any material change in any of such information occurring prior to
the Closing, if any, with respect to the purchase of Shares by the undersigned
or any co-purchaser.
     3. There are no suits, pending litigation, or claims against the
undersigned that could materially affect the net worth of the undersigned as
reported in this Questionnaire.

A-3



--------------------------------------------------------------------------------



 



     4. The undersigned has carefully considered the potential risks relating to
the Company and a purchase of the Shares. Among others, the undersigned has
carefully considered each of the risks described in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2006 and the SEC Reports referenced
in the Securities Purchase Agreement.
     5. The following is a list of all states and other jurisdictions in which
blue sky or similar clearance will be required in connection with the
undersigned’s purchase of the Shares:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

     The undersigned agrees to notify the Company in writing of any additional
states or other jurisdictions in which blue sky or similar clearance will be
required in connection with the undersigned’s purchase of the Shares.
[SIGNATURE PAGE FOLLOWS]

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire on ___,
2007, and declares under oath that it is truthful and correct.

                  [INVESTOR NAME]      
 
  By:        
 
  Its:  
 
   
 
     
 
   
 
                     
 
  By:        
 
  Its:        

ACCEPTED ON BEHALF OF THE COMPANY:
3D SYSTEMS CORPORATION

         
By:
       
Name:
 
 
   
Title:
       

[CONFIDENTIAL INVESTOR QUESTIONNAIRE SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



Exhibit B
SELLING STOCKHOLDER QUESTIONNAIRE

To:   3D Systems Corporation
333 Three D Systems Circle
Rock Hill, SC 29730
Attention: Robert M. Grace, Jr.
Vice President, General Counsel and Secretary
Telephone: (803) 326-3989
Facsimile: (803) 324-4311

          Reference is made to the Securities Purchase Agreement (the
“Agreement”), made between 3D Systems Corporation, a Delaware corporation (the
“Company”), and the Investor named therein.
          Pursuant to Section 1.3 of the Agreement, the undersigned hereby
furnishes to the Company the following information for use by the Company in
connection with the preparation of the Registration Statement contemplated by
Section 7 of the Agreement. For purposes of this Questionnaire, “Person” means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and a
government or any department or agency thereof.

             
 
    (1 )   Name and Contact Information:
(If you hold Company Securities through more than one entity, whether or not
affiliated, please complete a copy of this Questionnaire for each entity.)

     
Full legal name of record holder as it should appear in the Registration
Statement:
   
 
   
 
   
Address of record holder:
   
 
   
 
   
Social Security Number or Taxpayer identification number of record holder:
   
 
   
 
   
Identity of beneficial owner (if different than record holder):
   
 
   
 
   
Name of contact person:
   
 
   
 
   
Telephone number of contact person:
   
 
   
 
   
Fax number of contact person:
   
 
   
 
   
E-mail address of contact person:
   
 
   

B-1



--------------------------------------------------------------------------------



 



     
Is the record holder a publicly held entity or a subsidiary of a publicly held
entity (i.e., an entity that has a class of securities registered under the
Securities Exchange Act of 1934).
  Yes       No
 
   

                 
 
    (2 )   Beneficial Ownership of Shares:

 
                    (a) Number of Shares owned by Selling Stockholder:
 
                     
 
                    (b) Number of Shares requested to be registered:
 
                     
 
               
 
    (3 )   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder:

 
                    Except as set forth below in this Item (3), the undersigned
is not the beneficial or registered owner of any securities of the Company other
than the Shares listed above in Item (2)(a).
 
                    Type and amount of other securities beneficially owned by
the Selling Stockholder:
 
                     
 
                     
 
               
 
    (4 )   Relationships with the Company:

 
                    Except as set forth below, neither the undersigned nor any
of its affiliates, officers, directors or principal equity holders (5% or more)
has held any position or office or has had any other material relationship with
the Company (or its predecessors or affiliates) during the past three years.
 
                    State any exceptions here:
 
                     
 
                     
 
               
 
    (5 )   Plan of Distribution:

 
                    Except as set forth below, the undersigned intends to
distribute pursuant to the Registration Statement the Shares listed above in
Item (2) in accordance with the draft of the “Plan of Distribution” section set
forth in Exhibit E to the Agreement:
 
                    State any exceptions here:

B-2



--------------------------------------------------------------------------------



 



                       
 
                     
 
               
 
    (6 )   Selling Stockholder Affiliations:

 
                    (a) Is the Selling Stockholder a registered broker-dealer?
 
                     
 
                    (b) If the answer to Item 6(a) is yes, did the Selling
Stockholder receive the Shares as compensation for underwriting activities and,
if so, provide a brief description of the transaction(s) involved?
 
                     
 
                    (c) Is the Selling Stockholder an affiliate of a registered
broker-dealer(s)? (For purposes of this response, an “affiliate” of, or Person
“affiliated” with, a specified Person, is a Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Person specified.)
 
                     
 
                    (d) If the answer to Item (6)(c) is yes, identify the
registered broker-dealer(s) and describe the nature of the affiliation(s):
 
                     
 
                    (e) If the answer to Item (6)(c) is yes, did the Selling
Stockholder acquire the Shares in the ordinary course of business (if not,
please explain)?
 
                     
 
                    (f) If the answer to Item (6)(c) is yes, did the Selling
Stockholder, at the time of purchase of the Shares, have any agreements, plans
or understandings, directly or indirectly, with any Person to distribute the
Shares (if yes, please explain)?
 
                     
 
               
 
    (7 )   Voting or Investment Control over the Shares:

 
                    If the Selling Stockholder is not a natural Person, please
identify each natural Person or Persons having voting or investment control over
the Shares listed in Item (2) above and their relation to the Selling
Stockholder:
 
                     

B-3



--------------------------------------------------------------------------------



 



                 
 
    (8 )   If you have specific language regarding any of the above information
that you would like included as a footnote to the Selling Stockholder section of
the Registration Statement, please so state (attach additional pages if
necessary) 1 :


 

1   No representation is made that such language will be included in the
Registration Statement in the exact form provided.

     The undersigned acknowledges that there may occasionally be times when the
Company, based on the advice of its counsel, determines that it must suspend the
use of the prospectus forming a part of the Registration Statement until such
time as an amendment to the Registration Statement has been filed by the Company
and declared effective by the Securities and Exchange Commission or until the
Company has amended or supplemented such prospectus. The undersigned is aware
that, in such event, the Shares will not be subject to ready liquidation, and
that any Shares purchased by the undersigned would have to be held during such
suspension. The overall commitment of the undersigned to investments which are
not readily marketable is not excessive in view of the undersigned’s net worth
and financial circumstances, and any purchase of the Shares will not cause such
commitment to become excessive. The undersigned is able to bear the economic
risk of an investment in the Shares.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (8) above and
the inclusion of such information in the Registration Statement, any amendments
thereto and the related prospectus. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.
     The undersigned has reviewed the answers to the above questions and affirms
that the same are true, complete and accurate. THE UNDERSIGNED AGREES TO NOTIFY
THE COMPANY IMMEDIATELY OF ANY CHANGES IN THE FOREGOING INFORMATION.
[SIGNATURE PAGE FOLLOWS]

B-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Selling Stockholder
Questionnaire on                     , 2007, and declares under oath that it is
truthful and correct.

                  [INVESTOR NAME]      
 
  By:        
 
  Its:  
 
   
 
     
 
   
 
                     
 
  By:        
 
  Its:        

ACCEPTED ON BEHALF OF THE COMPANY:
3D SYSTEMS CORPORATION

         
By:
       
Name:
 
 
   
Title:
       

[SELLING STOCKHOLDER QUESTIONNAIRE SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF INTERNAL CORPORATE COUNSEL LEGAL OPINION
June ______, 2007
To the Investors Listed on Exhibit A hereto
Canaccord Adams Inc.
99 High Street
Boston, Massachusetts 02110
Johnson Rice & Company LLC
639 Loyola Avenue, Suite 2775
New Orleans, Louisiana 70113
      Re: Private Offering of Common Stock
Ladies and Gentlemen:
     I am the Vice President, General Counsel and Secretary of 3D Systems
Corporation, a Delaware corporation (the “Company”), and, in such capacity, I
have acted as counsel to the Company in connection with the preparation,
execution and delivery of (a) the Securities Purchase Agreements, each dated
June ___, 2007 (the “Purchase Agreements”), between the Investors and the
Company related to the Company’s issuance of ___,000 shares (the “Shares”) of
its common stock, par value $0.001 per share (the “Common Stock”), to selected
investors (each an “Investor”) that qualify as “accredited investors” as defined
in Regulation D under the Securities Act of 1933, as amended, and (b) the
Registration Rights Agreement, dated June ___, 2007 (the “Registration Rights
Agreement,” and together with the Purchase Agreements, the “Agreements”),
between the Investors and the Company. Unless otherwise defined in this opinion,
capitalized terms used in this opinion have the meanings set forth in the
Agreements.
     In connection with rendering the opinions set forth below, I have examined
originals, or copies identified to my satisfaction, of the Agreements, such
corporate records of the Company, certificates of public officials and of
officers of the Company and such other documents as I have deemed necessary to
furnish a basis for the opinions expressed below. In rendering my opinion, I
have assumed (a) the genuineness of all signatures of all parties other than the
Company (and as to signatures of the Company, I have made such inquiries as I
have deemed necessary to satisfy myself that such signatures are genuine), the
conformity to authentic original documents of all documents submitted to me as
copies and the authenticity of all documents submitted to me as originals, (b)
as to all parties other than the Company, the due authorization, execution and
delivery of the Agreements by such parties, (c) as to all parties other than the
Company, the validity and enforceability of the Agreements against such parties,
and (d) that all parties to the Agreements other than the Company have full
power, or are otherwise legally competent, to perform their respective
obligations under such Agreements.

C-1



--------------------------------------------------------------------------------



 



     Whenever the phrase “to my knowledge” is used herein, I intend to signify
that I am not consciously aware at this time of facts inconsistent with such
opinion without any special or additional investigation undertaken for purposes
of this opinion; no constructive or imputed knowledge is within the coverage of
any such opinion.
     Based on the foregoing, and subject to the limitations, qualifications and
exceptions set forth herein, I am of the opinion that:
     1. The Company is a corporation, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power to
execute and deliver the Agreements and to perform its obligations thereunder.
     2. The authorized capital stock of the Company consists of 60,000,000
shares of Common Stock, par value $0.001 per share, and 5,000,000 shares of
preferred stock, par value $0.001 per share.
     3. The Shares, when issued and delivered by the Company against payment
therefor in accordance with the provisions of the Purchase Agreements, will be
validly issued, fully paid and nonassessable shares of the Company’s Common
Stock.
     4. The execution, delivery and performance of the Agreements by the Company
and the issuance and sale of the Shares by the Company in accordance with the
Agreements will not, with or without notice or the passage of time, conflict
with or result in the material breach or termination of any material term or
provision of, or constitute a material default under, or cause any acceleration
of any material obligation under, or cause the creation of any material lien,
charge or encumbrance upon the material properties or assets of the Company
pursuant to any contract or instrument that is currently in effect in the form
included, or incorporated by reference, as an exhibit to (x) the Company’s
Annual Report on Form 10-K for the year ended December 31, 2006, (y) the
Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2007 and
(z) any of the Company’s Current Reports on Form 8-K filed since April 30, 2007.
     5. The execution and delivery by the Company of the Agreements, and the
issuance and sale of the Shares by the Company in accordance with the
Agreements, have been duly authorized by all necessary corporate action on the
part of the Company. The Agreements constitute valid and binding obligations of
the Company.
     6. The execution and delivery by the Company of the Agreements, and the
issuance and sale of the Shares by the Company, do not (a) violate the
provisions of the certificate of incorporation or the amended and restated
by-laws of the Company, in each case as amended to the date of this opinion
letter, or (b) to my knowledge, violate any existing obligation of the Company
under any judgment, decree, order or award of any court, governmental body or
arbitrator specifically naming the Company and applicable to it or its
properties.
     The opinions expressed above are subject to the following assumptions,
qualifications and limitations:

C-2



--------------------------------------------------------------------------------



 



     (a) This opinion is subject to the effect of applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and similar laws
affecting the enforcement of creditors’ rights generally.
     (b) This opinion is subject to the effect of general principles of equity
(regardless of whether considered in a proceeding in equity or at law) and of
public policy, which may, among other things, deny rights of specific
performance or limit the enforceability of indemnities.
     (c) In rendering my opinion that the Company is “validly existing and in
good standing under the laws of the State of Delaware”, I have relied solely
upon a certificate of good standing issued by the Secretary of State of the
State of Delaware dated June 15, 2007.
     (d) I do not express any opinion as to the validity, binding effect or
enforceability of provisions of the Registration Rights Agreement relating to
indemnity and contribution for liabilities under securities laws.
     (e) Certain of the provisions of the Agreements may be further limited or
rendered unenforceable under applicable law, but in my opinion such law does
not, subject to the qualifications and exceptions stated elsewhere in this
opinion, cause the Agreements to be inadequate for the practical realization of
the principal benefits purported to be provided thereby.
     I wish to advise you that I am a member of the Bar of the State of New
York. The opinions expressed in this opinion letter are limited in all respects
to the laws of the State of New York, the Federal laws of the United States and
the General Corporation Law of the State of Delaware. While I am not licensed to
practice law in the State of Delaware, I have reviewed applicable provisions of
the General Corporation Law of the State of Delaware as I have deemed
appropriate in connection with the applicable opinions expressed herein. I am
not opining on, and I assume no responsibility with respect to, the
applicability to or effect on any of the matters covered herein of the laws of
any other jurisdiction or the local laws of any jurisdiction. I am not opining
on specialized laws that are not customarily covered in opinion letters of this
kind including, but not limited to tax, securities, insolvency, antitrust and
insurance matters.
     This opinion is being furnished only to the addressees of this opinion and
is solely for their benefit in connection with the transactions contemplated by
the Agreements. This opinion may not be relied upon for any other purpose, or
relied upon by any other person, firm or corporation for any purpose, without my
prior written consent.
     The foregoing opinion is rendered as of the date of this letter. I assume
no obligation to update or supplement any of my opinions to reflect any changes
of law or fact that may subsequently occur.

     
 
  Very truly yours,
 
   
 
  Robert M. Grace, Jr.
Vice President, General Counsel and Secretary

C-3



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF OUTSIDE COUNSEL LEGAL OPINION
June _____, 2007
To the Investors identified on
Schedule 1 attached hereto
      Re: 3D Systems Corporation
Ladies and Gentlemen:
     We have acted as counsel to 3D Systems Corporation, a Delaware corporation
(the “Company”), in connection with the issuance (the “Transaction”) of
                     shares (the “Shares”) of the Company’s common stock, par
value $0.001 per share, pursuant to the Securities Purchase Agreements, dated as
of June ___, 2007, including the schedules and exhibits thereto (collectively,
the “Agreements”), between the Company and the Investors identified on
Schedule 1 hereto (the “Investors”). This opinion letter is delivered pursuant
to Section 2.1 of the Agreements. All capitalized terms used and not otherwise
defined herein shall have the same meanings as are ascribed to them in the
Agreements.
     In rendering the opinions set forth herein, we have reviewed:

  (a)   the Agreements; and     (b)   the Registration Rights Agreement, dated
the date hereof (the “Registration Rights Agreement”), between the Company and
the Investors.

     The documents described and identified in clauses (a) and (b) above are
referred to as the “Transaction Documents.”
     We have also reviewed a copy of the certificate of incorporation of the
Company as amended and as certified by the Secretary of State of the State of
Delaware on June 15, 2007, the amended and restated by-laws of the Company,
copies of resolutions of the board of directors of the Company and such other
documents, and have considered such matters of law and fact, in each case as we,
in our professional judgment, have deemed appropriate to render the opinions
contained herein. With respect to certain facts, we have considered it
appropriate to rely upon certificates or other comparable documents of public
officials and officers or other appropriate representatives of the Company
without investigation or analysis of any underlying data contained therein.
     The opinions set forth herein are limited to matters governed by the laws
of the State of North Carolina, the General Corporation Law of the State of
Delaware and the federal laws of the United States (except for federal and state
securities laws as to which we express no opinion other than as expressly set
forth in paragraph 2 below), and no opinion is expressed herein as to the laws
of any other jurisdiction. We note that the Transaction Documents provide that
they are

D-1



--------------------------------------------------------------------------------



 



to be governed by the laws of the State of New York and no opinion is expressed
herein as to the laws of the State of New York. Further, we express no opinion
concerning any matter respecting or affected by any laws other than laws that a
lawyer in North Carolina exercising customary professional diligence would
reasonably recognize as being directly applicable to the Company, the
Transaction or both.
     Based upon and subject to the foregoing and the further assumptions,
limitations and qualifications hereinafter expressed, it is our opinion that:
     1. The execution and delivery by the Company of the Transaction Documents,
and the issuance and sale of the Shares by the Company, do not violate
applicable provisions of statutory laws or regulations.
     2. Assuming (a) the accuracy of the representations and warranties made by
the Company and each Investor in the Agreements, (b) that none of the Company,
the Placement Agents or any person acting on behalf of either the Company or the
Placement Agents has offered or sold the Shares by any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D (“Regulation D”) promulgated under the Securities Act, (c) that no
offerings or sales of securities of the Company after the date hereof can be
“integrated” with the sale of the Shares, (d) that each person or entity that
purchased securities of the Company directly from the Company or its agents and
without registration within six months prior to the offering of the Shares was
an “accredited investor” as defined in Rule 501 of Regulation D, (e) the Company
files a Form D with the U.S. Securities and Exchange Commission with respect to
the sale of the Shares within the period prescribed therefor under Regulation D,
and (f) the due performance by the Company and each of the Investors of their
respective covenants and agreements set forth in the Agreements, the sale of the
Shares to the Investors at the Closing under the circumstances contemplated by
the Agreements will not require registration under Section 5 of the Securities
Act, it being understood that we express no opinion as to any subsequent reoffer
or resale of any of the Shares.
     We call your attention to the fact that as a matter of customary practice,
certain assumptions underlying opinions are understood to be implicit.
     This opinion letter is delivered solely for your benefit in connection with
the Transaction and may not be disclosed to, used or relied upon by any other
person or for any other purpose without our prior written consent in each
instance, except that the Placement Agents for the offering may rely upon this
opinion letter as if they were addressees on the date hereof. Our opinions
expressed herein are as of the date hereof, and we undertake no obligation to
advise you or the Placement Agents of any changes in applicable law or any other
matters that may come to our attention after the date hereof that may affect our
opinions expressed herein.
Very truly yours,

D-2



--------------------------------------------------------------------------------



 



Exhibit E
Plan of Distribution
     We are registering the shares offered by this prospectus on behalf of the
selling stockholders. The selling stockholders, which as used herein includes
donees, pledgees, transferees or other successors-in-interest selling shares of
common stock or interests in shares of common stock received after the date of
this prospectus from a selling stockholder as a gift, pledge, partnership
distribution or other transfer, may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. To the extent any of the selling stockholders
gift, pledge or otherwise transfer the shares offered hereby, such transferees
may offer and sell the shares from time to time under this prospectus, provided
that this prospectus has been amended under Rule 424(b)(3) or other applicable
provision of the Securities Act to include the name of such transferee in the
list of selling stockholders under this prospectus.
     The selling stockholders may use any one or more of the following methods
when disposing of shares or interests therein:

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;     •   block trades in which the
broker-dealer will attempt to sell the shares as agent, but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •  
short sales;     •   through the writing or settlement of options or other
hedging transactions, whether through an options exchange or otherwise;     •  
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;     •   a combination of
any such methods of sale; and     •   any other method permitted pursuant to
applicable law.

E-1



--------------------------------------------------------------------------------



 



     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
     In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
     The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the price at which they sell the common
stock less discounts or commissions, if any. Each of the selling stockholders
reserves the right to accept and, together with their agents from time to time,
to reject, in whole or in part, any proposed purchase by a third party of common
stock to be sold by the selling stockholders directly or through agents. We will
not receive any of the proceeds from this offering.
     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.
     The selling stockholders and any broker-dealers that act in connection with
the sale of securities registered pursuant to this prospectus may be deemed to
be “underwriters” within the meaning of Section 2(11) of the Securities Act, and
any commissions received by such broker-dealers and any profit on the resale of
the securities sold by them while acting as principals may be deemed to be
underwriting discounts or commissions under the Securities Act. Each selling
stockholder has represented and warranted to the company that it does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute shares.
     To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealers or underwriters, and any
applicable commissions or discounts with respect to a particular offer will be
set forth in an accompanying prospectus supplement or, if appropriate, a
post-effective amendment to the registration statement that includes this
prospectus.

E-2



--------------------------------------------------------------------------------



 



     In order to comply with the securities laws of some states, if applicable,
the common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
     We have advised the selling stockholders that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
Regulation M’s prohibition on purchases may include purchases to cover short
positions by the selling stockholders, and a selling stockholder’s failure to
cover a short position at a lender’s request and subsequent purchases by the
lender in the open market of shares to cover such short positions, may be deemed
to constitute an inducement to buy shares, which is prohibited by Regulation M.
     We will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.
     We have advised the selling stockholders that if a particular offer of
shares is to be made on terms constituting a material change from the
information described under a final prospectus, then, to the extent required, a
supplement to the final prospectus must be distributed setting forth the terms
and related information as required.
     We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

E-3



--------------------------------------------------------------------------------



 



SCHEDULE TO FORM OF
SECURITIES PURCHASE AGREEMENT

                      Number of Shares         Investor   Purchased    
Aggregate Purchase Price  
T. Rowe Price Small-Cap Value Fund, Inc.
    180,000     $ 3,150,000  
Cranshire Capital, L.P.
    25,000     $ 437,500  
Enable Growth Partners LP
    51,000     $ 892,500  
Enable Opportunity Partners LP
    6,000     $ 105,000  
Pierce Diversified Strategy Master Fund LLC, Ena
    3,000     $ 52,500  
Fort Mason Master, LP
    112,692     $ 1,972,110  
Fort Mason Partners, LP
    7,308     $ 127,890  
Ottley Properties, LLC
    100,000     $ 1,750,000  
Zemurray Foundation
    60,000     $ 1,050,000  
Society for the Relief of Destitute Orphan Boys-AKA, Waldo Burton
    40,000     $ 700,000  
Karnak Partners LP
    30,000     $ 525,000  
Kirsch-Cassis Profit Sharing Plan
    50,000     $ 875,000  
Bernard Selz
    50,000     $ 875,000  
Skylands Quest LLC
    6,600     $ 115,500  
Skylands Special Investment II LLC
    3,100     $ 54,250  
Skylands Special Investment LLC
    20,400     $ 357,000  
Harbour Holdings LTD
    44,900     $ 785,750  
UBS O’Connor LLC FBO O’Connor PIPES Corporate Strategies Master Limited
    100,000     $ 1,750,000  
Atlas Allocation Fund, L.P.
    90,000     $ 1,575,000  
Capital Ventures International
    60,000     $ 1,050,000  
Goldring Family Foundation I
    7,500     $ 131,250  
Woldenberg Foundation
    7,500     $ 131,250  
Diane Franco
    10,000     $ 175,000  
Alan Franco
    5,000     $ 87,500  
Straus Partners LP
    22,000     $ 385,000  
Straus GEPT Partners LP
    28,000     $ 490,000  
Telemark Fund, LP
    50,000     $ 875,000  
SRB Greenway Offshore Operating Fund, L.P.
    2,900     $ 50,750  
SRB Greenway Capital (QP), L.P.
    69,100     $ 1,209,250  
SRB Greenway Capital, L.P.
    8,000     $ 140,000  
 
           
TOTAL
    1,250,000     $ 21,875,000  

